DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to computer program per se.  A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to tone of the statutory categories of invention (See MPEP 2106).
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as nonstatutory subject matter per se (i.e. signals or carrier waves).

Claim 22 is also rejected under USC 101 for the same reasons since it includes “a program according to claim 21,” and it appears though not clear that the kit comprises the program of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 6 and 7, these claims are determined to be indefinite because the limitation “wherein the or each elongate member” is unclear and it cannot be readily determined what exactly this limitation intends.  Specifically, the claimed limitation appears to be further reciting limitations with respect to the elongate member; however, since claim 1 recites one or more elongate members, it is unclear exactly what is meant by “the or each.”  Specifically it is unclear from the claimed limitations whether every elongate member is probed in instances where there are more than one elongate members or if the claimed limitations are met by having at least one of the elongate members probed in instances where there are more than one.  Therefore, the examiner cannot determine the metes and bounds of the limitations in claim 6 or 7.
For purposes of examiner, the examiner understands the limitation to recite an alternative embodiment such that either one elongate member or each elongate member can be probed, and therefore the limitation is met in instances where at least one elongate member is probed regardless of whether there are multiple elongate members.

Regarding Claim 22, claim 22 recites a kit for use with a position determining apparatus; however, it is unclear from the claimed limitations what exactly this kit comprises and how to define what the kit is made up of.
Further the claim recites after the above phrase “including a surface sensing device comprising one or more elongate members for mounting to the position determining apparatus, a surface sensing element for mounting to the apparatus via the one or more elongate members, and a program according to claim 21.”  However, it is not clear whether the elements are intended to properly define what comprises the kit or if they are further defining what is included win the position determining apparatus.  Based on the way the claims are recited in claim 21 and in claim 1, it would appear that everything after “including” sets forth what is included in the position determining apparatus since the “surface sensing device is mounted to the position determining apparatus and the program is for the control computer of said positon determining apparatus.  Therefore, the limitations of claim 22 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9-17, 19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Held et al. (US 2017/0370690).

With respect to claim 1, Held discloses a method of calibrating a surface sensing device (rotary apparatus including probe sphere) for use in position determining apparatus (coordinate measuring machine CMM) [see abstract], the surface sensing device comprising one or more elongate members [Fig. 1; 9a, 9b] mounted to the position determining apparatus [Par. 0077-0078], and a surface sensing element [Fig. 1; 13] mounted to the apparatus via the one or more elongate members [Par. 0077-0078], the method comprising probing at least one of the elongate members with a separate probe [Fig. 1; 14] (position determining device) to determine its orientation [Par. 0083-0084 & 0092]. (the position determining device 14 has two sensors 15, 16 by means of which the relative position of the probe 12 mounted on the rotary apparatus 9, or of some other body arranged on the rotary apparatus 9, or of a part of the rotary apparatus directly, relative to the position determining device 14 can be determined) & (The position determining device 34 therefore makes it possible to determine not only the relative position of the probe but also the orientation thereof in space)

With respect to claim 2, Held discloses wherein one of the one or more elongate members is connected to a pivotable joint whereby it can be set at a desired angle [Par. 0053].

With respect to claim 6, Held discloses wherein the or each elongate member is probed at at least two positions spaced along its length [Fig. 3] & [Par. 0090-0092]. (While the first sensor 15, the second sensor 16 and the third sensor 17 are used for determining a first part of a body … the fourth sensor 18 and the fifth sensor 19 are used for determining a second part of the same body with regard to its relative position with respect to the sensors 18, 19)

With respect to claim 9, Held discloses wherein the surface sensing device is a surface finish or surface roughness probe [Par. 0003].
With respect to claim 10, Held discloses wherein the surface sensing element is a stylus with a tip [Par. 0016] & [Fig. 1; 13], mounted to deflect in a normal direction when the stylus tip is dragged across a surface, and connected to a transducer to measure the deflection of the stylus thereby to determine surface finish or surface roughness [Par. 0077]. (a measuring head (not illustrated in any more detail) which measures a deflection of the probe pin 12 out of its rest position)

With respect to claim 11, Held discloses including determining the normal direction of the stylus tip (the position of the central point of the probe sphere 13 relative to the quill 8 can be determined) and/or the direction in which the tip is dragged along the surface [Par. 0077 & 0081]. 

With respect to claim 12, Held discloses wherein the normal direction of the stylus tip (by calibration…the position of the central point of the probe sphere 13 relative to the quill 8 can be determined) and/or the direction in which the tip is dragged along the surface is determined from the orientation(s) of the one or more elongate elements [Par. 0077 & 0081-0082]. (During the calibration, the rotary apparatus can be brought into different rotary positions, whereby the orientation of the probe pin 12 changes.)

With respect to claim 13, Held discloses including determining an offset which describes the location of the stylus tip relative to the position determining apparatus [Par. 0081]. (Alternatively or in addition, previously known information regarding the dimensions of the parts arranged on the quill 8 (including the rotary apparatus) may be utilized in order to determine the central point of the probe sphere 13 relative to the quill 8)

With respect to claim 14, Held discloses wherein the offset is calculated from the orientation(s) and the length(s) of the one or more elongate members [Par. 0081]. (Alternatively or in addition, previously known information regarding the dimensions of the parts arranged on the quill 8 (including the rotary apparatus) may be utilized in order to determine the central point of the probe sphere 13 relative to the quill 8)

With respect to claim 15, Held discloses wherein the offset is determined by probing the surface sensing device in the vicinity of the stylus tip with a separate probe [Fig. 3] & [Par. 0081 & 0089-0092].

With respect to claim 16, Held discloses wherein the surface sensing device includes a rotary joint [Fig. 1; 9] configured to rotate the elongate member connected to the position determining apparatus, generally about the longitudinal axis [Fig. 1; R] of the elongate member [Par. 0077-0078 & 0088].

With respect to claim 17, Held discloses including determining the orientation of the axis of rotation of the rotary joint [Par. 0081-0082].

With respect to claim 19, Held discloses wherein the surface sensing device is mounted to the position determining apparatus via an articulating head, configured to rotate the surface sensing device about two mutually orthogonal axes [Par. 0078]. (It is furthermore alternatively or additionally possible for the rotary apparatus to have two or more axes of rotation, which are in particular arranged kinematically in series with respect to one another)

With respect to claim 21, Held discloses a program for a control computer of a position determining apparatus [Par. 0083] (The controller (for example a computing unit with data processor) may also perform the function of the calibration device) having a surface sensing device (rotary apparatus including probe sphere) comprising one or more elongate members mounted to the position determining apparatus [Fig. 1; 9a, 9b] & [Par. 0077-0078], and a surface sensing element [Fig. 1; 13] mounted to the apparatus via the one or more elongate members [Par. 0077-0078], the program being configured to cause the position determining apparatus to perform a method according to any one of claim 1 [Par. 0083-0084 & 0092]. (the position determining device 14 has two sensors 15, 16 by means of which the relative position of the probe 12 mounted on the rotary apparatus 9, or of some other body arranged on the rotary apparatus 9, or of a part of the rotary apparatus directly, relative to the position determining device 14 can be determined) & (The position determining device 34 therefore makes it possible to determine not only the relative position of the probe but also the orientation thereof in space)

With respect to claim 22, Held discloses a kit for use with a position determining apparatus [Fig. 1], including a surface sensing device (rotary apparatus including probe sphere) comprising one or more elongate members for mounting to the position determining apparatus [Fig. 1; 9a, 9b] & [Par. 0077-0078], a surface sensing element [Fig. 1; 13] for mounting to the apparatus via the one or more elongate members [Par. 0077-0078, and a program [Par. 0083] according to claim 21 [Par. 0083-0084 & 0092]. (the position determining device 14 has two sensors 15, 16 by means of which the relative position of the probe 12 mounted on the rotary apparatus 9, or of some other body arranged on the rotary apparatus 9, or of a part of the rotary apparatus directly, relative to the position determining device 14 can be determined) & (The position determining device 34 therefore makes it possible to determine not only the relative position of the probe but also the orientation thereof in space)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (US 2017/0370690) in view of Jordil et al. (US 2011/0270570).

With respect to claim 3, Held discloses wherein there are first and second elongate members [Fig. 1; 9a. 9b] & [Par. 0077], and the pivotable joint connects the first and second elongate members [Par. 0053] the first elongate member being connected to the position determining apparatus, and the surface sensing element being carried by the second elongate member [Fig. 1; 9a. 9b] & [Par. 0077].
Held fails to explicitly disclose whereby the second member can be set at a desired angle relative to the first member.
Jordil discloses a measuring system comprising a surface sensing device wherein there are first and second elongate members, and the pivotable joint connects the first and second elongate members whereby the second member can be set at a desired angle relative to the first member, the first elongate member being connected to the position determining apparatus, and the surface sensing element being carried by the second elongate member [Fig. 4] & [Par. 0042-0044].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Held with Jordil to further include whereby the second member can be set at a desired angle relative to the first member motivated by a desire to implement simple 

With respect to claim 4, Held discloses wherein the probing comprises probing at least the second elongate member with the separate probe to determine its orientation [Par. 0082 & 0091]. (fourth sensor 18 and the fifth sensor 19 are used for determining a second part)

With respect to claim 5, Held discloses also comprising probing the first elongate member with a separate probe to determine its orientation, and then determining the angle of the second member relative to the first member [Par. 0082 & 0091]. (first sensor 15, the second sensor 16 and the third sensor 17 are used for determining a first part)

With respect to claim 18, Held fails to explicitly disclose wherein the rotary joint has a motor for rotating the elongate member.
Jordil discloses a measuring system comprising a surface sensing device wherein the rotary joint has a motor for rotating the elongate member [Fig. 11; 50] & [Par. 0054].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Held with Jordil to further include wherein the rotary joint has a motor for rotating the elongate member motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (US 2017/0370690).

With respect to claim 7, Held fails to disclose wherein the or each elongate member is probed at at least six positions.
Held does disclose performing probing of at least one elongate member at multiple positions [Par. 0090-0092] (see five different sensors for determining the relative position of a rotary apparatus, of a probe, or of some other body arranged on the rotary apparatus).
While Held does not necessarily disclose that the probing is performed at at least six positions, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Held to further include wherein the or each elongate member is probed at at least six positions motivated by a desire to further improve accuracy in a straightforward manner by measuring additional positions (e.g. with a sixth sensor) 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (US 2017/0370690) in view of Chardonnens et al. (US 2017/0191815).

With respect to claim 8, Held fails to disclose wherein the surface sensing device is one which senses unidirectionally.
Chardonnens discloses a coordinate measuring machine and inclinable measuring head [see abstract].  Chardonnens further teaches that the measuring head for measuring surfaces can include a probe tip sensor that senses unidirectionally [Par. 0033-0038]. (sensors provide a distance, a deflection, or a force can be unidirectional, in the sense that they measure uniquely along a predetermined direction).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Held with Chardonnens to further include wherein the surface sensing device is one which senses unidirectionally motivated by a desire to implement simple . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (US 2017/0370690) in view of Wallace et al. (US 2010/0132432).

With respect to claim 20, Held fails wherein the articulating head includes motors for rotating the surface sensing device about the mutually orthogonal axes.
Wallace discloses a method of operating a coordinate positioning apparatus having a surface sensor that is rotatable about at least a first axis wherein the articulating head includes motors for rotating the surface sensing device about the mutually orthogonal axes [Fig. 2] & [Par. 0072-0073].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Held with Wallace to further include wherein the articulating head includes motors for rotating the surface sensing device about the mutually orthogonal axes motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engel et al. (US 2014/0236520) discloses a measuring arrangement is calibrated for determining rotational positions of a rotary device that has a first part and a second part which can be rotated relative to the first part about a rotational axis. Rotational positions of the first part relative to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865 

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865